Citation Nr: 1023787	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk







INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that denied the claim for entitlement to service 
connection for posttraumatic stress disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In a February 2009, the Veteran indicated on VA Form 9, 
Appeal to Board of Veterans' Appeals that he did not want a 
BVA hearing.   Subsequently, the Veteran submitted a request 
through his representative for a hearing by videoconference 
in April 2010.

The Veteran has not been provided a hearing.  Therefore, in 
order to ensure full compliance with due process 
requirements, the RO must schedule the requested hearing.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a), 
20.703, 20.704 (c) (2009).  The Board grants the request for 
a hearing by videoconference from the RO at the next 
appropriate opportunity.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
the Board by videoconference from the RO 
at the next appropriate opportunity.  

The purposes of this remand are to assist the appellant with 
the development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


